OPINION ON REHEARING. Hart, J. It is earnestly insisted by counsel for appellant that the court erred in not setting aside the lease on the ground of the alleged fraudulent representations made by the lessee to procure its execution. It is claimed that the lessee’s agents represented to the lessors that said lease was not taken for the purpose of speculation or for resale, but that its execution was sought solely to develop the property and explore it for oil and gas and that the lessee would commence operations within sixty days. It was further alleged that the lessors relied upon said representations and promises and were thereby induced to execute the lease in question. In the case at bar there was no covenant in the lease against subletting, and, therefore, the lessee had a right to assign the lease. The lease contract, also, fixed the time within which the lessee-had a right to bore for oil and gas. The promise of the lessee, therefore, that the lease contract would not be assigned and the operations ivould be commenced within sixty days after the execution of the contract were a mere expression of the intention of the lessee to commence work within that time and were promissory in character. The contract must speak for itself through the terms written in it', and representations of intention or promises having reference merely to the future constitute no ground of action. An action of fraud does not lie for failure on the part of the promisor to perform a promise made by him to do something in the future, which he does not intend to do and subsequently refuses to do, .although the promisee has acted in reliance on such promise. Conway v. Newman, 91 Ark. 324; Harriage v. Daley, 121 Ark. 23, and Harris v. Trueblood, 124 Ark. 308. Again it is contended that the court erred in not holding the lease void because the notary who took the acknowledgment was beneficially interested in the lease, and the land described in the lease constituted the homestead of the lessors. The authorities on this question are in' conflict, but this court has already taken a position on the question adverse to that contended for by counsel for the plaintiffs. In Davis v. Hall, 114 Ark. 426, the court held that where a deed of trust is given to secure a valid debt and no fraud was alleged or proved as to its execution, and no coercion or undue advantage taken of the parties executing the trust deed, either by the officer taking the acknowledgment or the lender of the money, the acknowledgment will not be held invalid because the lender was a corporation and the notary taking the acknowledgment was a stockholder thereof. That case rules the present one. It is true that it alleged in the complaint that the notary who took the acknowledgment of the lessee to the lease was beneficially interested in the lease and that the land embraced in the lease constituted the homestead of the lessors, but the interest of the notary does not appear on the face of the deed. There are no allegations in the complaint to the effect that the notary in person, or in connection with others, used any coercion or any undue influence against the lessees to induce them to sign the lease. The parties dealt at arm’s length with each other and the complaint contains no allegations of any fraud perpetrated by the notary to induce the lessors to sign and acknowledge the lease. Therefore, we think the acknowledgment was not void, and that there was a valid lease of the homestead for the purpose of exploiting it for gas and oil within the terms defined in the lease contract.